IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                                  June 21, 2011 Session

            BOBBY MURRAY, ET AL. v. DENNIS MIRACLE, ET AL.

                  Appeal from the Chancery Court for Roane County
                   No. 16543    Frank V. Williams, III, Chancellor




            No. E2010-02425-COA-R3-CV-FILED-SEPTEMBER 8, 2011


The plaintiffs, Bobby Murray and Loretta Murray (“the Murrays”), asserted a complaint
against the defendants, Dennis Miracle and Robert Daniel Smith, for denying them access
to a road and interfering with their use and enjoyment of their property. After several
hearings, the trial court concluded that the Murrays were not following the court’s orders and
dismissed their claims against both Mr. Miracle and Mr. Smith without prejudice. The
Murrays appeal. We reverse.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                            Reversed; Case Remanded

J OHN W. M CC LARTY, J., delivered the opinion of the Court, in which H ERSCHEL P. F RANKS,
P.J., and C HARLES D. S USANO, J R., J., joined.

Bobby Murray and Loretta Murray, Harriman, Tennessee, for the appellants, pro se.

Mark N. Foster, Rockwood, Tennessee, for the appellees, Dennis Miracle and Robert Daniel
Smith.

                                         OPINION

                                    I. BACKGROUND

       The Murrays relate the facts of their lawsuit as follows:

       Plaintiffs own two Pieces of Real property Located at Blair Rd. Harriman, TN,
       37748. that the two propert[ies] are not joined together, nor are They Joined
       to the Property owned By Defendant Dennis Miracle. That one Property Has
       A Road to it, which is the Road that Mr. Miracle, is accused of tearing up. It
       is also the Property where many of the incidents occurred. The one property
       has no Road. It is to this Property that Defendant Robert Daniel Smith refuses
       to allow Plaintiffs to Build a Road[.] He Effectively Has Landlocked Our
       Property.

The Murrays further assert that Mr. Miracle assaulted them by shooting a rifle and/or shotgun
as they stood upon their own property because he was angry that the Murrays had purchased
the land. According to the Murrays, Mr. Miracle destroyed their road with a tractor and
obstructs their access to the property with his vehicle. The Murrays allege that Mr. Smith
gave his written permission for them to “provide roadway improvement measures for the
purpose of beneficially improving suitable access to various lots over and around existing
roadways . . . .” However, after the Murrays proceeded to procure the materials to fix the
roadway, Mr. Smith rescinded his written permission, informing them that he had incurred
expenses to correct damage they had caused.

       After a hearing in November 2009, the trial court ruled as follows:

       With respect to the Motion to Dismiss for Plaintiffs’ Failure to Provide Cost
       Bond, Plaintiffs indicated at the hearing that they had a cost bond and would
       be filing that cost bond immediately. The Court finds that the filing of the
       cost bond would render moot the motion, and accordingly orders Plaintiffs
       to immediately file a cost bond.

       With respect to Defendant Dennis Miracle’s Motion for Summary Judgment,
       the Court finds that Plaintiffs failed to timely file their required response to
       Defendant Dennis Miracle’s Statement of Material Facts pursuant to Rule
       56.03. Instead, Plaintiffs filed, at 1:01 p.m. on the day of the hearing, a one-
       page response and Affidavits of the plaintiffs, neither of which responded to
       the facts set forth in the original Rule 56.03 statement.

       The Court finds that it has both the discretion to excuse Plaintiffs’ failure to
       comply with Rule 56.03 and the concomitant discretion to deny Plaintiffs’
       request to be permitted to supplement the record on the day of the hearing.
       Exercising this discretion, the court ORDERS that Plaintiffs shall file a
       response to Defendant Dennis Miracle’s Statement of Material Facts by
       Monday, November 16, 2009, in which event the Court will consider the
       evidentiary material submitted by Plaintiffs on November 13, 2009 without
       prejudice to Defendant re-asserting his Motion for Summary Judgment as to
       some or all claims if Plaintiffs’ response to the Statement of Material Facts


                                             -2-
       demonstrates that not all facts are genuinely disputed by Plaintiffs.

       If Plaintiffs do not file a response to Defendant Dennis Miracle’s Statement of
       Material Facts by Monday, November 16, 2009, the Court will not consider
       any facts submitted by Plaintiffs, will treat the facts in the Statement of
       Material Facts as undisputed, and will grant Defendant Dennis Miracle
       summary judgment and dismiss the Complaint for the reasons stated in the
       Motion for Summary Judgment and for failure to comply with this Court’s
       order.

(Emphasis added). From the sparse record before us, we discern that counsel for the Murrays
finally responded to Mr. Miracle’s Statement of Material Facts on January 21, 2010.

       Another hearing was held in July 2010, this time on Mr. Miracle’s motion to dismiss
pursuant to Rule 37.04 due to the Murrays “Complete Refusal to Answer Discovery, or, In
the Alternative, for Order to Compel Plaintiff[s] to Respond to Defendant’s Discovery
Requests.” The following order issued on September 22, 2010:

       Counsel for Plaintiff[s] acknowledged that no response had been provided
       to the discovery requests, but ensured the Court that responses would be
       forthcoming promptly.

       The Court denied the portion of the Motion seeking the dismissal of Plaintiffs’
       claim. However, pursuant to Rule 37.01(2), the Court finds that it is
       appropriate to grant Defendant’s motion for an Order compelling Plaintiff[s]
       provide responses to [Defendant’s] discovery requests. It is accordingly
       hereby ORDERED that Plaintiff[s]’s shall provide complete discovery
       responses to Defendant’s discovery requests within ten days.

       The Court further finds pursuant to Rule 37.01(4) that it is appropriate to
       award Defendant his reasonable expenses incurred in obtaining this order,
       including attorney’s fees. Therefore, based on the Affidavit of Defendant’s
       counsel as to fees incurred with respect to the Motion, the Court hereby
       ORDERS Plaintiff[s] to pay to counsel for Defendant within ten days
       $438.82 for Defendant’s reasonable expenses, including attorney’s fees,
       incurred in obtaining this Order.

(Emphasis added). Subsequent to this order, the Murrays filed the following “motion” to
notify the trial court that they had discharged their attorney and were proceeding pro se:



                                             -3-
Come the plaintiffs Bobby and Loretta Murray, as pro se plaintiffs, to notify
the Court of a Change in representation, Plaintiffs will represent them in this,
and to explain why. As the Court is aware the plaintiffs Attorney was Ms
Donice Butler, Esq. who has been hired and Fully Paid for her services. Has
failed to, as the Order of 9,28,10 explains, (Due to {Plaintiffs Complete
Refusal to answer Discovery, or, In the alternative, For order to compel
Plaintiffs to Respond to Defendants Discovery requests. Counsel for Plaintiffs
acknowledged that no Response had been provided to the discovery.) Fulfill
Her duties as to the Court and to Plaintiffs, as to the discovery in this case. . .
. She did not respond, over several months. Ms. Butler had ample
Opportunity to fulfill Her obligations to the Court and did not. . . . She Failed
to respond, and Did not even Know on July 16, 2010 that there was a hearing
until Plaintiff[s] Bobby and Loretta Murray stopped Her in the Hallway of the
Courthouse and told Her, which Caused Her to appear before Court without
as much as a paper in Her hand. Were Plaintiffs not Aware of that Court date
the case would have been dismissed then. And She gave the Court a lame
excuse that Plaintiff Loretta Murray had been sick, and had missed (quote) a
couple Appointments.) This statement was not, and is not true Plaintiffs have
never missed an appointment with her. We have [scheduled] at least seven or
eight appointments with her to discuss Discovery with Her, and were turned
around at Her door by Her staff. Although we have Discussed the case
minutely in the Hall of the Courthouse we have not had an appointment with
Her since the day We Hired Her. Since Plaintiffs did hire Her, and did pay Her
it is Her Responsibility to handle this case for us. At this She has failed
miserably. This has resulted in the Court Ordering Plaintiffs to pay
Defendants Counsel $438.82. Since Ms Butler has been hired, And paid in full
to handle this case. Plaintiffs would argue that it is fully the responsibility of
Counsel to handle any and all things, including Discovery, that arise in this
case, or any other That an Attorney has been retained to Handle. Plaintiffs
believe that it was the duty of Counsel to Comply with discovery and those
Plaintiffs personally had no responsibility to fulfill any thing in This case.
Plaintiffs would argue that since It was the responsibility of Counsel to comply
with discovery, e[s]p[e]c[i]ally since She has possession Of all documents
involved in this case. Since Plaintiffs had no say in what was filed, or not filed
in this case, Plaintiffs ask this Court to reconsider the order for Plaintiffs to
pay the $438.82 and Order Counsel Donice Butler to Pay since the
responsibility for the mistakes falls on Her since She was attorney of record.
The Plaintiffs Bobby and Loretta Murray should not Be punished for the
obvious mistakes that a first year Law student could have avoided. Plaintiffs
are not financially able to pay this cost. Plaintiffs pray the Court reconsider its

                                        -4-
      Order. Plaintiffs also would make the Court aware that at This stage we are
      unable to Hire Further Counsel at this time, and will, as our rights allow,
      Represent ourselves from this point, In this case. Since we have had the
      misfortune to Hire inadequate Counsel. We will represent ourselves until such
      time as we are able to obtain suitable Counsel. We will proceed with
      Discovery as soon as we are able to obtain our files from Ms Butler.

(Emphasis added). The Murrays then filed an answer to Mr. Miracle’s motion to dismiss:

      . . . Plaintiffs would Agree that They were Ordered On September 22, 2010
      to pay Attorneys fees to Counsel for Dennis Miracle, specifically. $438.82
      this order was made By the Court, Plaintiffs believe to punish Counsel. as The
      record will show was the one that was not prepared to proceed with Her case
      did not Comply with Discovery. Plaintiffs were ordered to pay for something
      that they had no control Over at the time. Plaintiffs believe they are right to
      ask this Court to reconsider its order. And to Order the one who made the
      mistake to pay if anyone, Plaintiffs have made no such Mistake as Yet. We
      believe that to punish us in such a way would place a Hardship upon Us.

      Plaintiffs have made no attempt to pay this order as the subject is still before
      the Court for its Consideration at this time. . . . And would Put Plaintiffs In
      the dubious Position of having to pay Defendants Attorney, Which is Blatantly
      Unfair, Especially since none of this Plaintiffs fault. . . . The Court will please
      not that Plaintiffs have only filed one Brief before this and thus cannot Have
      been guilty of (continued failures) of any kind since Former Counsel Filed all
      briefs before That, and The Mistakes were not ours, But Hers.

      As to the issue of The Court Order Saying that Plaintiffs should file a Cost
      Bond, that was Unnecessary since Plaintiffs Have Already paid all Court
      Costs. . . .

(Emphasis added).

      The Murrays also filed the following “answer” to Mr. Smith’s motion to dismiss:

      . . . The original suit states a claim against Mr. Smith, that Mr. Smith denied
      Plaintiffs access To our Property. First Mr. Smith wrote Plaintiffs a letter
      granting us permission to Improve the road that was already there. This letter
      dated Mar, 9, 2009. then followed By a Letter denying access. . . . Further
      the Defendant has Conspired with Defendant Dennis Miracle to stop Plaintiffs

                                              -5-
from coming onto There Property by allowing Him to Harass and threaten and
intimidate. By Shooting at Plaintiffs, Drawing Guns On Plaintiffs threatening
Plaintiffs Verbally, By chasing Plaintiffs, By blocking the public road with His
vehicle, and His person, denying Plaintiffs Access, By cursing at Plaintiffs
upon their approach to said Property. And other Intimidating action. When
plaintiffs attempted to gain access to our property. By Reporting this
harassment to Robert Daniel Smith He told Plaintiffs that Dennis Miracle Was
the road Supervisor and that He alone could build or improve any road.
Plaintiffs had and did speak to Mr. Smith about building a road to access our
property Shortly before receiving the letter dated Mar 9, 2009. What
Plaintiffs believe the Court is Not understanding is that there is a road to one
piece of property, but we own another Piece that has no road or access to it
except by walking. Mr. Smith owns the right of way To all property owned by
everyone in Woodcutters Paradise, and has Sold all of the Property included
in this, including the property Owned by Mr. Miracle. He has allowed Mr.
Miracle access to His Property and Has denied Us access to ours By writing
Us a Letter saying we cannot build our own Road, nor will He build one. We
are effectively Landlocked . . . . Although there is a Easement on Our deed
that calls for a Thirty-foot Right of way, Mr. Smith Not only Refuses to allow
Plaintiffs to build a road to Our Property, But effectively Employees A,
Guard/Bully/Road Supervisor to intimidate any one who attempts to gain
access to Their Property. And allowed Him to post no trespassing signs at the
access roads and Even on our property. According to Daniel Smith We Must
not only have His Permission To access Our property, But also gain permission
from Dennis Miracle, Who will and has Chased away us, as well as anyone
else who comes near the access road. Mr. Miracle has Pulled a gun on the
Murrays several times and shot at us at least once. . . . As He told The
Plaintiffs (This is My G-- D---- Mountain, and I don’t want anybody back
Here) this while standing on our Property. Thumping Himself on the chest like
a Gorilla. Mr. Smith has at least one time recovered this property and sold it
again as a result of the Lack of access to the property. And has made a
monetary gain because of the lack of a Road, and or the deliberate harassment
by Dennis Miracle of anyone who try’s to gain Access to any property within
the confines of Woodcutters Paradise. In plain English Dennis Miracle
Harasses property owners until they realize they cannot use the property And
then Daniel Smith steps in, Buys and resells the property for a profit. . . .
Plaintiffs would also submit that they have owned these two Pieces of property
since September 2007 and have been denied access to it since then Because of
the Harassment of Defendant Dennis Miracle with the steadfast support of
Daniel Smith. That we have paid taxes and improved the property at our own

                                      -6-
      expense And cannot set foot on it for fear of getting shot. . . .


      After a hearing on November 4, 2010, the trial court ruled as follows:

      The Court finds that Plaintiffs were ordered by the Court’s Order entered
      September 22, 2010 to pay attorney’s fees to counsel for Defendant Dennis
      Miracle, and specifically, $438.82, but have failed to do so, arguing that their
      former counsel should have to pay instead, and that Plaintiffs were ordered by
      this Court’s Order entered November 23, 2009 to file a Cost Bond
      “immediately,” but have likewise failed and refused to do so, arguing that a
      cost bond is unnecessary. The Court finds that Plaintiff[s] have engaged in a
      pattern of failing and refusing to comply with their obligations under the Rules
      of Civil Procedure and this Court’s Orders both before and after Plaintiffs
      discharged their former counsel, and accordingly, the Court dismisses the
      complaint against Defendant Dennis Miracle pursuant to Rules 37.02(C) and
      41.02(1). Dennis Miracle is hereby granted a judgment against Plaintiffs
      Bobby Murray and Loretta Murray, jointly and severally, for $438.82, for
      which execution may issue.

      The Court further finds that the Complaint in this matter fails to state a claim
      against Defendant Robert Daniel Smith upon which relief may be granted.
      Accordingly, the Complaint against Defendant Robert Daniel Smith is
      dismissed pursuant to Tennessee Rule of Civil Procedure 12.02(6).

      In the exercise of the Court’s discretion, the Court rules that the dismissals
      provided in this Order are without prejudice.

The Murrays filed a timely appeal.


                                        II. ISSUES

      We restate the issues presented on appeal as follows:

      A. Whether the trial court erred in granting the motions to dismiss.

      B. Whether the trial court erred in ordering the Murrays to pay Mr. Miracle’s
      attorney fees as sanctions for their failure to comply with discovery.



                                             -7-
       C. Whether the trial court erred in determining the reasonableness and amount
       of the attorney fees to be awarded to Mr. Miracle as Tenn. R. Civ. P. 37.01(4)
       sanctions.

       D. Whether the Murrays’ appeal is frivolous such that this court should
       remand to the trial court to assess against the Murrays pursuant to Tenn. Code
       Ann. § 27-1-122 the costs, including attorney fees, reasonably incurred by Mr.
       Miracle and Mr. Smith in this appeal.


                                III. STANDARD OF REVIEW

        This court reviews a trial court’s choice and imposition of discovery sanctions under
an abuse of discretion standard. Alexander v. Jackson Radiology Assocs., 156 S.W.3d 11,
14 (Tenn. Ct. App. 2004). “An abuse of discretion occurs where the trial court has applied
an incorrect legal standard or where its decision is illogical or unreasoned and causes an
injustice to the complaining party.” Mercer v. Vanderbilt Univ., Inc., 134 S.W.3d 121, 131
(Tenn. 2004). We are not permitted to substitute our judgment for that of the trial court.
Caldwell v. Hill, 250 S.W.3d 865, 869 (Tenn. Ct. App. 2007). We will reverse a trial court’s
decision to impose sanctions only if the court “has acted unreasonably, arbitrarily, or
unconscionably.” Hodges v. Tenn. Att’y Gen., 43 S.W.3d 918, 921 (Tenn. Ct. App. 2000).

        In considering a motion to dismiss pursuant to Tenn. R. Civ. P. 12.02(6), courts
should construe the complaint liberally in favor of the plaintiff, taking all allegations of fact
as true, and deny the motion unless it appears that the plaintiff can prove no set of facts in
support of the claim that would entitled plaintiff to relief. Cook v. Spinnaker’s of Rivergate,
Inc., 878 S.W.2d 934, 938 (Tenn. 1994). All allegations in the plaintiff’s complaint are taken
as true; we review the conclusions of the trial court de novo with no presumption of
correctness. Tenn. R. App. P. 13(d); Owens v. Truckstops of Am., 915 S.W.2d 420, 424
(Tenn. 1996).

                                        IV. DISCUSSION

                                                  A.

        The Murrays are representing themselves on appeal and represented themselves during
a portion of the proceedings below. While persons who chose to represent themselves are
entitled to the fair and equal treatment of the courts, Hodges, 43 S.W.3d at 920 (citing
Paehler v. Union Planters Nat’l Bank, Inc., 971 S.W.2d 393, 396 (Tenn. Ct. App. 1997)),
“[p]ro se litigants are not . . . entitled to shift the burden of litigating their case to the courts.”

                                                  -8-
Whitaker v. Whirlpool Corp., 32 S.W.3d 222, 227 (Tenn. Ct. App. 2000) (citing Dozier v.
Ford Motor Co., 702 F.2d 1189, 1194-95 (D.C. Cir. 1983)). The courts should take into
account that many pro se litigants have no legal training and little familiarity with the judicial
system, but also must be mindful of the boundary between fairness to a pro se litigant and
unfairness to the pro se litigant’s adversary. Hessmer v. Hessmer, 138 S.W.3d 901, 903
(Tenn. Ct. App. 2003). Accordingly, pro se litigants must comply with the same substantive
and procedural law to which represented parties must adhere. Hodges, 43 S.W.3d at 920-21.
However, the courts give pro se litigants who lack formal legal training a certain amount of
leeway in drafting their pleadings and briefs. We measure the papers prepared by pro se
litigants using standards that are less stringent than those applied to papers prepared by
lawyers. The courts should give effect to the substance, rather than the form or terminology,
of a pro se litigant’s papers. See Alex Lyon & Son Sales Managers & Auctioneers, Inc. v.
Boles, No. M2010-00388-COA-R3-CV, 2010 WL 3895520, at *2 (Tenn. Ct. App. Oct. 5,
2010).

        According to the trial court’s order, it dismissed the Murrays’ complaint against Mr.
Miracle pursuant to Rules 37.02(C) (failure to comply with a discovery order) and 41.02(1)
(failure to comply with any order) of the Tennessee Rules of Civil Procedure, without
prejudice, because the Murrays refused to obey the trial court’s Rule 37.01(4) order directing
them to pay attorney fees and an earlier order directing them to file a cost bond.

       Trial courts have broad authority in discovery matters, including the scope of
discovery, Benton v. Snyder, 825 S.W.2d 409, 416 (Tenn. 1992), the time permitted for
discovery, Payne v. Ramsey, 591 S.W.2d 434, 436 (Tenn. 1979), and the imposition of
sanctions for abuse of discovery, Brooks v. Uniform Co., 682 S.W.2d 913, 915 (Tenn. 1984).
The authority to impose sanctions for abuse of the discovery process derives from the rules
and the court’s inherent powers. Lyle v. Exxon Corp., 746 S.W.2d 694, 698-99 (Tenn. 1988).

        A dismissal for failure to comply with a discovery order is an extreme sanction, but
the trial court’s decision will not be disturbed by this court in the absence of an affirmative
showing that the trial court abused its discretion. Alexander, 156 S.W.3d at 14; Holt v.
Webster, 638 S.W.2d 391, 394 (Tenn. Ct. App. 1982). Likewise, a trial court’s decision to
dismiss under Rule 41.02(1) is reviewed only for abuse of discretion. Hodges, 43 S.W.3d
at 921.

       The power to dismiss a party’s claims is best exercised infrequently and only when
the punishment fits the offense. Pegues v. Ill. Cent. R.R. Co., 288 S.W.3d 350, 354 (Tenn.
Ct. App. 2008). Dismissal is normally appropriate only where there has been a “clear record
of delay or contumacious conduct.” See Shahrdar v. Global Housing, Inc., 938 S.W.2d 230,
236 (Tenn. Ct. App. 1998).

                                               -9-
       Trial courts should exercise restraint when dismissing a party’s claims because “[t]he
interests of justice are best served when lawsuits are resolved on their merits after trial.”
Orten v. Orten, 185 S.W.3d 825, 836 (Tenn. Ct. App. 2005) (Lee, J., dissenting) (citing Akers
v. Bonifasi, 629 F. Supp. 1212 (M.D. Tenn. 1984)).

       After the Murrays discharged their attorney following the trial court’s order for them
to pay attorney fees, they submitted an inartfully drawn pleading days later that stated as
follows: “Plaintiffs ask this Court to reconsider the order for Plaintiffs to pay the $4[38].82
and Order Counsel Donice Butler to Pay . . . .” This pleading was filed before the trial court
dismissed the Murrays’ case. Counsel for Mr. Miracle asserts that the Murrays never
presented any motion for the trial court to change its order from the July 16, 2010 hearing,
and, in any event, the order from the July hearing, filed on September 22, 2010, remained a
valid order that must be obeyed until it was modified.

        A lawyer’s conduct during the course of litigation is attributable to and binding on his
or her client. Hart v. First Nat’l Bank, 690 S.W.2d 536, 539 (Tenn. Ct. App. 1985).
However, Tennessee courts generally do not favor dismissal when attorney error causes a
client’s failure to abide by discovery rules. See Murray v. Christian Methodist Episcopal
Church, 153 S.W.3d 371, 378 (Tenn. Ct. App. 2004). Moreover, as noted above, the courts
give pro se litigants who lack formal legal training a certain amount of leeway in drafting
their pleadings and measure the adequacy of the pleadings using standards that are less
stringent than those applied to papers prepared by lawyers. The substance of the October 4,
2010, pleading was sufficient to apprise the trial court that the Murrays were requesting that
it reconsider the attorney fee award and the issue of whether the fee sanction should have
been imposed on counsel instead of the Murrays. Tenn. R. Civ. P. 37.01(4) and Tenn. R.
Civ. P. 37.02 permit imposing monetary sanctions for discovery abuse against a party, the
party’s lawyer, or both. We find therefore that the trial court abused its discretion in
dismissing the Murrays’ claims pursuant to Rule 37.02(C) without addressing the Murrays’
reconsideration request.

        As to the cost bond issue, it has long been the law that persons who commence a civil
action in our courts are required to file a cost bond, Tenn. Code Ann. § 20-12-120,1 and pay
an initial filing fee. Indigent persons who file an appropriate affidavit stating they are
entitled to relief but are unable to bear the expense of litigation because of their poverty,
Tenn. Code Ann. § 20-12-127, may be excused from the requirement of filing a cost bond.


        1
         Tenn. Code Ann. § 20-12-120 states: “No leading process shall issue from any court without
security being given by the party at whose instance the action is brought, for the successful prosecution of
the party’s action, and, in case of failure, for the payment of court costs and taxes which may be awarded
against the party, unless in cases and instances specially excepted.”

                                                   -10-
The failure to either provide a cost bond under Tenn. Code Ann. § 20-12-120 or submit for
consideration a pauper’s oath under Tenn. Code Ann. § 20-12-127 provides ample basis for
dismissal. See Henderson v. Dept. of Safety, No. M1999-01911-COA-R3-CV, 2000 WL
1862838, at *2 (Tenn. Ct. App. Dec. 21, 2000). The Murrays completed an affidavit of
indigency and the trial court found them to be indigent on November 16, 2010 – the same day
the court entered the order dismissing the case.

      As part of their appeal to this court, the Murrays filed a document entitled “Appeal
of Court Order.” In that document, they argued as to the cost bond that they

       had paid the entire Court Cost of $363.50 when the Cause was filed, and paid
       the Cost in Full at the filing of the Action, Which rendered the Courts Order
       [moot] because the Cost Had Been Paid. One cannot Both file a Cost Bond
       and Pay Court Cost. One Must Chose One or the Other. When one files a cost
       Bond one is required to Pay $87.00 and file a cost Bond or Just Pay the court
       cost Of $363.50 which Plaintiffs did, one can not do both.

        The actions and statements of the Murrays reflect serious misunderstandings of the
judicial process. It is clear to us that after they fired their attorney, they were overwhelmed
by the complexity of the situation in which they found themselves and the rules required to
navigate the judicial system. Most significantly, the Murrays have not filed any statement
of the evidence setting forth what they contend occurred in the trial court.2 Thus, they have
failed to provide this court with a record upon which we can conduct judicial review of the
events that occurred in the hearings. We have no evidence in the record before us that they


       2
           Tenn. R. App. P. 24(c) provides:

       (c) Statement of the Evidence When No Report, Recital, or Transcript Is Available.
       If no stenographic report, substantially verbatim recital or transcript of the evidence or
       proceedings is available, the appellant shall prepare a statement of the evidence or
       proceedings from the best available means, including the appellant’s recollection. The
       statement should convey a fair, accurate and complete account of what transpired with
       respect to those issues that are the bases of appeal. The statement, certified by the appellant
       or the appellant’s counsel as an accurate account of the proceedings, shall be filed with the
       clerk of the trial court within 60 days after filing the notice of appeal. Upon filing the
       statement, the appellant shall simultaneously serve notice of the filing on the appellee,
       accompanied by a short and plain declaration of the issues the appellant intends to present
       on appeal. Proof of service shall be filed with the clerk of the trial court with the filing of
       the statement. If the appellee has objections to the statement as filed, the appellee shall file
       objections thereto with the clerk of the trial court within fifteen days after service of the
       declaration and notice of the filing of the statement. Any differences regarding the
       statement shall be settled as set forth in subdivision (e) of this rule.

                                                    -11-
raised the above argument to the trial court. Usually, in cases where no transcript or
statement of the evidence is filed, we are required to presume that the record, had it been
properly preserved, would have supported the action of the trial court. Reinhardt v. Neal,
241 S.W.3d 472, 477 (Tenn. Ct. App. 2007). However, despite the limited record before us,
we conclude that the trial court erred in dismissing the Murrays’ claims when on the same
day it dismissed the case, it found the Murrays indigent and excused them from the
requirement of filing the cost bond. This action by the trial court caused the issue of the cost
bond to become moot. Under the circumstances, we find the trial court abused its discretion
by entering an order of dismissal due to the lack of a cost bond.


                                                B.

      The trial court granted Mr. Smith’s motion to dismiss pursuant to Tenn. R. Civ. P.
12.02(6), finding that “the Complaint in this matter fails to state a claim against Defendant
Robert Daniel Smith upon which relief may be granted.”

      In Highwoods Properties, Inc. v. City of Memphis, 297 S.W.3d 695 (Tenn. 2009), the
Tennessee Supreme Court noted that

       [a] Rule 12.02(6) motion under the Tennessee Rules of Civil Procedure seeks
       to determine whether the pleadings state a claim upon which relief may be
       granted. Such a motion tests only the legal sufficiency of the complaint, not
       the strength of the proof. The resolution of the motion is determined by an
       examination of the pleadings alone.

Id. at 700 (citations omitted) (emphasis added). Thus, the lack of a transcript or statement
of the evidence does not prevent our consideration of this issue.

       For the purposes of such a motion, the moving party admits the truth of all the relevant
and material factual allegations in the complaint but asserts that no cause of action arises
from those facts. Winchester v. Little, 996 S.W.2d 818, 821-22 (Tenn. Ct. App. 1998). A
complaint should not be dismissed for failure to state a claim unless it appears beyond doubt
that the plaintiff can prove no set of facts in support of his/her claim that would entitle
him/her to relief. Willis v. Dept. of Corrections, 113 S.W.3d 706, 710 (Tenn. 2003).

        Under Rule 12.02(6), dismissal is warranted only when the alleged facts will not
entitle the plaintiff to relief or when the complaint is totally lacking in clarity and specificity.
Dobbs v. Guenther, 846 S.W.2d 270, 273 (Tenn. Ct. App. 1992). Thus, a court reviewing
a complaint being tested by a Rule 12.02(6) motion must construe the complaint liberally in

                                               -12-
favor of the plaintiff by taking all factual allegations in the complaint as true, and by giving
the plaintiff the benefit of all inferences that can reasonably be drawn from the pleaded facts.
Stein v. Davidson Hotel, 945 S.W.2d 714, 716 (Tenn. 1997). Such motions are not favored,
and are rarely granted in light of the liberal pleading standards in the Tennessee Rules of
Civil Procedure. Dobbs, 846 S.W.2d at 273.

        On appeal from an order granting a Rule 12.02(6) motion, this court must, like the
trial court, presume that the factual allegations in the complaint are true, and we must review
the trial court’s legal conclusions regarding the adequacy of the complaint without a
presumption of correctness. Willis, 113 S.W.3d at 710.

      The Murrays allege in their complaint that Mr. Smith entered into an agreement with
them allowing the building of a road, but then revoked the agreement, thereby denying the
Murrays access to their property. Based upon the factual allegations, we cannot find that the
Murrays can prove no set of facts that would entitle them to relief. Their complaint against
Mr. Smith should not be dismissed under Rule 12.02(6).


                                     V. CONCLUSION

       The orders of dismissal are reversed. Because we find in favor of the Murrays, the
argument that this is a frivolous appeal is rejected. The costs of this appeal shall be taxed to
the appellees, Dennis Miracle and Robert Daniel Smith. The cause is remanded to the trial
court for all necessary proceedings.




                                                     _________________________________
                                                     JOHN W. McCLARTY, JUDGE




                                              -13-